Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to an amendment filed on 9/10/2021 in which claims 1-16 were presented for examination.
Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (b) Fig. 9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “INDEX FINGER LATERAL SIDES (PLURAL) ARE FREE OF TEXTURED PATTERN” as being claimed  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  change “a comprising” to –comprising--..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 12 recites “the joint of the distal …user” which has insufficient antecedent basis in the claims.
Claim 8 is rejected because it depends from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Baker et al. (U.S. Pub. No. 2015/0128324 A1).




    PNG
    media_image1.png
    679
    842
    media_image1.png
    Greyscale


Regarding claim 1, Baker et al. “Baker” discloses a hand glove (See Figs. 1-11) formed of an elastic polymer (See Abstract), the hand glove (See Figs. 1-11) comprising: 
a hand region (See annotated Fig. A above) including a palm portion (See Fig. A) and a dorsal portion opposite to the palm portion (See Fig. A); 
a thumb region (See Fig. A) and four individual digit regions (See Fig. A) distally projecting away from one end the hand region (See Fig. A), wherein an individual digit region directly adjacent to the thumb region is an index finger region (See Fig. A); and 

wherein the hand region (See Fig. A) comprises flock lining (14) on one or more selected areas of the interior surface of the palm portion (See Fig. 2A), and 
wherein the cuff region (See Fig. A) is free from flock lining (See Fig. A and para. 0054).

Regarding claim 2, Baker discloses a hand glove wherein portions of the cuff region (See Fig. A) carry a donning coating (para. 0054 discloses adding neoprene which was considered as the donning coating).

Regarding claim 3, Baker discloses a hand glove further comprising flock lining (14) on the interior surface of at least 70% of the hand region, or the entire hand region (Fig. 2A illustrates that the liner 14 is on the entire hand region underneath layer 16).

Regarding claim 4, Baker discloses a hand glove further comprising flock lining on the interior surface of the thumb region and the interior surface of each of the four individual digit regions (Fig. 2A illustrates that the liner 14 is on the entire he thumb region and the interior surface of each of the four individual digit regions underneath layer 16).


Regarding claim 9, Baker discloses a hand glove wherein the elastic polymer comprises any one or a combination of natural latex, nitrile latex, styrene-butadiene, isoprene, chloroprene, isobutylene, and neoprene (para. 0069).

Regarding claim 10, Baker et al. “Baker” discloses a hand glove (See Figs. 1-11) formed of an elastic polymer (See Abstract), the hand glove (See Figs. 1-11) comprising: 
a hand region (See annotated Fig. A above) including a palm portion (See Fig. A) and a dorsal portion opposite to the palm portion (See Fig. A); 
a thumb region (See Fig. A) and four individual digit regions (See Fig. A) distally projecting away from one end the hand region (See Fig. A), wherein an individual digit region directly adjacent to the thumb region is an index finger region (See Fig. A); and 
a cuff region (See Fig. A) proximally extending away from another end of the hand region that is opposite to the thumb region and the four individual digit regions (See Fig. A), the cuff region (See Fig. A) having a terminal end (See Fig. A) defining an opening (See Fig. A) for insertion of a user's hand therein (when the glove is worn), 
wherein the hand region, the thumb and four digit regions (See Fig. A) comprises flock lining (14) on one or more selected areas of the interior surface of the palm portion (See Fig. 2A), and 
wherein the cuff region (See Fig. A) is free from flock lining (See Fig. A and para. 0054);
wherein portions of the cuff region (See Fig. A) carry a donning coating (para. 0054 discloses adding neoprene which was considered as the donning coating).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker et al. (U.S. Pub. No. 2015/0128324 A1).

Regarding claims 5 and 11, Baker discloses a hand glove further a comprising a textured pattern (i.e. 74) fabricated on the exterior surface of the hand region and each of the four individual digit regions (See Fig. A), with the lateral sides of each individual digit region other than the index finger region free of the textured pattern (Fig. 7H and A illustrates the textured pattern is located on the exterior surface of the hand region and each of the four individual digit regions and the laterals sides are free of the textured pattern).
The embodiment shown in Fig. 7H does not clearly illustrates that the index finger lateral side has textured pattern.
However, the same reference illustrates in Fig. 7G the index finger lateral side has textured pattern. 


Regarding claim 6, Baker discloses a hand glove wherein the index finger region (a) has one of its lateral sides that faces an adjacent individual digit region free of the textured pattern (See Figs. 7H and A).

Regarding claims 7 and 12, Baker discloses a hand glove wherein the thumb region has its exterior surface fabricated with the textured pattern around an area corresponding to the joint of the distal phalanges and the proximal phalanges of the thumb of the user (See Figs. 7H and A) (capable) to form an enhanced gripping section (which is the section having the textured pattern) on the exterior surface of the thumb region (when the glove is worn), the enhanced gripping section (See above) stretching towards the tip of the thumb region (See Figs. 7H and A) covering an area corresponding to substantially the distal phalanges of the thumb of the user (See Figs. 7H and A).
Baker does not explicitly disclose that the enhanced griping section is covering an area corresponding to substantially 1/2 to 2/3 of the distal phalanges of the thumb of the user.
However, it would have been obvious to one having ordinary skill in the art at the time the invent ion was made to have the enhanced griping section is covering an area corresponding to substantially 1/2 to 2/3 of the distal phalanges of the thumb of the user 

Regarding claim 8, Baker discloses a hand glove wherein the enhanced gripping section is free from merging or joining with the textured pattern fabricated on the hand region (because as shown in Fig. 7H the textured patterns are separate elements).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732